Citation Nr: 1520271	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim for increased compensation for PTSD to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was last afforded a VA compensation examination to assess the severity of his service connected PTSD over four years ago in January 2011.  Testimony from the Veteran at the October 2014 hearing described a multitude of symptoms of PTSD that reflect possible worsening psychiatric disability since this examination, and he specifically testified as to such.  October 15, 2014, Hearing Transcript, page 17.  Given the above, the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected PTSD, and that a new VA examination is thus necessary to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As the Veteran testified that he has been awarded disability benefits from the Social Security Administration (SSA) [October 15, 2014, Hearing Transcript, page 22], the AOJ will be requested to obtain any administrative decision pertinent to the reported award of SSA disability benefits, as well as any medical records relied upon concerning any such award that are not contained in the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records.

Prior to arranging for further examination, and to ensure that the record before the examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014). 

2.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating an award of SS disability benefits to the Veteran that are not associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected PTSD.  Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130.  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  Also, the examiner should discuss the extent of any loss of function in daily activities, including the ability to work, due to the Veteran's service-connected psychiatric disability.

The examiner should set forth all examination findings and any psychological or psychiatric testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.
 
4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim that has been remanded.  To the extent this does not result in a complete grant of all benefit sought, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all the evidence received since the July 2013 statement of the case, to include any evidence received pursuant to the development requested above, and includes clear reasons and bases for all determinations.  Thereafter, the Veteran and his representative should be afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




